Title: From John Adams to William Vaughan, 5 May 1817
From: Adams, John
To: Vaughan, William



Dear Sir
Quincy May 5th 1817

A Reminiscence, as the French phrase it, of Civilities received from you and your Brothers, whenever I have met them in France England or America, emboldens, me to introduce to you a Gentleman of Virtuous Character and Worthy Connections. Mr Theodore Lyman Junr of Boston. He is modest, Studious and inquisitive.—
I have had this Winter the pleasure of a Visit from your Brother and his Lady, and of meeting them once with their Daughter at Mr Boylstons.—I wish we were nearer together. The Family is, and ought to be an Example in this Country.—When I look back upon my past life in America, France and Spain Holland and England, and miss almost all my Acquaintance: I cannot help Sometimes, exclaming “Why? and for what purpose am I preserved? Yet I am not unhappy or discontented. I am not only willing to bear the burthens of Life as long as my Master shall please to impose it: but I thank him for continuing for as long as can enjoy it.—And when I cannot, I shall humble beseech him to conclude it.—I am, Sir, with grateful Sentiments and pleasing Recollections / your Friend
John Adams